UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): November 18, 2016 WASHINGTON PRIME GROUP INC. (Exact name of registrant as specified in its charter) Indiana 001-36252 046-4323686 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 180 East Broad Street Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (614) 621-9000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR 240.13e-4(c)) Item Other Events. On November 8, 2016, Washington Prime Group™ Inc., an Indiana corporation (the “ Company
